Title: From Abigail Smith Adams to Sarah Smith Adams, 28 July 1816
From: Adams, Abigail Smith
To: Adams, Sarah Smith



Quincy july 28 1816

Think not my Dear Daughter that I have been silent through want of feelings—I have sympathized with you under the repeated Shames you have been called to endure, in the last I have been no common sharer, I have wept with the relatives, over the remains of a Brave, unfortunate Benevolent Man, a kind affectionate & tender companion of her, whom he has gone to join in the World of Spirits, Separated from whom; he has never since appeared to enjoy Life, or share in its pleasures. his parting with us, two years since was most tender and affectionate, it left a deep impression upon my mind—as tho I should see his face no more. I thought to have gone before him, and may it not be in vain, that we have been thus admonished—may we be led to apply out hearts unto Wisdom.
In a Letter which I received from John of the tenth of May, he writes thus of his uncle Justus, “there never was a Nobler Soul, or more generous spirit animated Man than his was. he had all the ability, and all the disposition to dispence the many blessings which he possest. I shall never forget, but shall always remember with gratitude his exertions, & Sacrifices to make all comfortable about him” poor fellow, he little thought he should so soon be called to mourn over an other, still dearer to him
There is an other subject I should write to you upon, because I feel as tho I was responsible for the happiness of her who was early given to my care. I have from her natural disposition had my fears least some fascinating youth not worthy of her, should engage her affections, and that it would be done with out, reposing that confidence in me, which would be her safeguard, and security. I once with some concern communicated my fear to you because knowing my opinion of the subject, concealment became too obvious. those fears are now terminated by a different conduct, and as much openess as I could desire. I am not less pleased with Mr Clark upon more intimate acquaintance—and from all I have seen, and heard of him, he is just such a character as I would have chosen to have united Susan too. his manners his good sense, and amiable Character, weigh much with us and have a pleasing influence upon her. his Steadiness will balance her volatile spirits, and his tenderness and strong attachment secure her affections—I want to bring you acquainted, we see him once; sometimes, twice a week, usually of a Sunday he returns on Monday morning to his ship. I know not of but one thing necessary to their future happiness. that is an essential, you will easily suppose that I mean property—for a Family cannot live upon the pay of an officer of his grade. He has some property beside, but I shall not consent to their being united, untill I see a prospect of their being placed above want. There are not wanting, warnings, in our own Family, of the folly of matrimonial engagements without the means of supporting a family I place this before her eyes. I do not find them unreasonable upon this subject, as yet. they are both young enough to wait, provided you can make them think so—he is going to Maryland soon; and will have more to say I presume when he returns—
My Love to Abbe—I lament her weak Eyes as it must deprive her the pleasure both of reading and writing. I should be very glad to welcome her & mr Johnson with my great grandson here this Fall. you must come to Susans Wedding whenever that shall take place when you know mr Clark, you will paige him. I inclose two Letters which you will be so good as to return to me when read—Louisa desires to be remembered to you & to mr Johnson. my best regards to him & to yourself—
the affection of your Mother
A Adams